Exhibit 10.60

[Execution Copy]

SMD Non-Competition and Non-Solicitation Agreement

This SMD Non-Competition and Non-Solicitation Agreement, dated as of
November 12, 2018 (the “Non-Competition Agreement”), between Blackstone Holdings
I L.P., a Delaware limited partnership, Blackstone Holdings II L.P., a Delaware
limited partnership, Blackstone Holdings III L.P., a Québec société en
commandite, Blackstone Holdings IV L.P., a Québec société en commandite and
Blackstone Holdings AI L.P., a Delaware limited partnership (collectively,
“Blackstone Holdings” and, together with its Subsidiaries and Affiliates (as
each such term is defined in the New Acquisition Agreement (as defined below)
entities, “Blackstone”), and each of the other persons from time to time party
hereto (each, an “SMD”).

WHEREAS, each SMD acknowledges and agrees that it is essential to the success of
Blackstone that Blackstone be protected by non-competition and non-solicitation
agreements that will be entered into by such SMD and other SMDs of Blackstone;

WHEREAS, each SMD acknowledges and agrees that Blackstone would suffer
significant and irreparable harm from SMD competing with Blackstone after the
termination of SMD’s service with Blackstone;

WHEREAS, each SMD is a party to a letter agreement with Blackstone (an “SMD
Agreement”), as well as other agreements referred to therein; and

WHEREAS, each SMD acknowledges and agrees that in the course of such SMD’s
service with Blackstone, such SMD has been and will be provided with
Confidential Information (as hereinafter defined) of Blackstone, and has been
and will be provided with the opportunity to develop relationships with
investors and clients, prospective investors and clients, employees and other
agents of Blackstone, and such SMD further acknowledges that such Confidential
Information and relationships are extremely valuable assets in which Blackstone
has invested and will continue to invest substantial time, effort and expense;

NOW, THEREFORE, for good and valuable consideration, each SMD and Blackstone
hereby covenant and agree to the following restrictions which such SMD
acknowledges and agrees are reasonable and necessary to protect the legitimate
business interests of Blackstone and which will not unnecessarily or
unreasonably restrict such SMD’s professional opportunities should his or her
service with Blackstone terminate:

 

I.

Non-Competition and Non-Solicitation Covenants

A. Non-Competition. Each SMD shall not, directly or indirectly, during such
SMD’s service with Blackstone, and for a period ending the latest of (x) 12
months following the termination with Cause by Blackstone of such SMD’s service
pursuant to Sections 5(a) or 5(b) of the SMD Agreement, (y) 90 days following
the termination without Cause by Blackstone of such SMD’s service pursuant to
Sections 5(a) or 5(b) of the SMD Agreement, and (z) 12 months following the date
on which such SMD’s Garden Leave Period would commence pursuant to Section 5(d)
of the SMD Agreement, associate (including but not limited to association as a
sole

 

1



--------------------------------------------------------------------------------

proprietor, owner, employer, principal, investor, joint venturer, shareholder,
associate, employee, member, consultant, contractor or otherwise) with any
Competitive Business or any of the Affiliates, related entities, successors or
assigns of any Competitive Business; provided however that with respect to the
equity of any Competitive Business which is or becomes publicly traded, such
SMD’s ownership as a passive investor of less than 3% of the outstanding
publicly traded stock of a Competitive Business shall not be deemed a violation
of this Non-Competition Agreement (provided that nothing in this Section I.A
shall restrict any SMD from providing asset-management services solely for the
exclusive benefit of (i) himself, (ii) J. Albert (Tripp) Smith (“JAS”) and/or
Douglas Ostrover, (iii) any immediate family members of the preceding and/or
(iv) any trust or estate planning vehicle for the benefit of any of the
foregoing; provided, that no investors (other than the foregoing) pay for any
fee to Executive in respect of such services). For purposes of this
Non-Competition Agreement, “Competitive Business” means any business, in any
geographical or market area where Blackstone conducts business or provides
products or services, that competes with the business of Blackstone, including
any business in which Blackstone engaged during the term of such SMD’s service
and any business that Blackstone was actively considering conducting at the time
of such SMD’s termination of service and of which such SMD has, or reasonably
should have, knowledge.

B. Non-Solicitation of Clients/Investors. Each SMD shall not, directly or
indirectly, during such SMD’s service with Blackstone, and for a period ending
24 months following (i) the termination by Blackstone of such SMD’s service
pursuant to Sections 5(a) or 5(b) of the SMD Agreement, or (ii) the commencement
of such SMD’s Garden Leave Period pursuant to Section 5(d) of the SMD Agreement,
(a) solicit, or assist any other individual, person, firm or other entity in
soliciting, the business of any Client or Prospective Client for or on behalf of
an existing or prospective Competitive Business; (b) perform, provide or assist
any other individual, person, firm or other entity in performing or providing,
services similar to those provided by Blackstone, for any Client or Prospective
Client; or (c) impede or otherwise interfere with or damage (or attempt to
impede or otherwise interfere with or damage) any business relationship and/or
agreement between Blackstone and (i) a Client or Prospective Client or (ii) any
supplier.

1. For purposes of this Non-Competition Agreement, “Client” shall mean any
person, firm, corporation or other organization whatsoever for whom Blackstone
provided services (including without limitation any investor in any Blackstone
fund, any portfolio company of a Blackstone fund, any client of any Blackstone
business group or any other person for whom Blackstone renders any service) with
respect to whom each SMD, individuals reporting to such SMD or individuals over
whom such SMD had direct or indirect responsibility, had personal contact or
dealings on Blackstone’s behalf during the three-year period immediately
preceding such SMD’s termination of service. “Prospective Client” shall mean any
person, firm, corporation or other organization whatsoever with whom Blackstone
has had any negotiations or discussions regarding the possible engagement of
business, investment in a Blackstone fund, investment in or provision of
services to any portfolio company of a Blackstone fund, or the performance of
business services within the eighteen months preceding such SMD’s termination of
service with Blackstone with respect to whom such SMD, individuals reporting to
such SMD or individuals over whom such SMD had direct or indirect
responsibility, had personal contact or dealing on Blackstone’s behalf during
such eighteen-month period.

 

2



--------------------------------------------------------------------------------

2. For purposes of this Section I.B., “solicit” means to have any direct or
indirect communication of any kind whatsoever, regardless of by whom initiated,
inviting, advising, encouraging or requesting any individual, person, firm or
other entity, in any manner, to take or refrain from taking any action.

C. Non-Solicitation of Employees/Consultants. Each SMD shall not, directly or
indirectly, during such SMD’s service with Blackstone, and for a period ending
24 months following (i) the termination by Blackstone of such SMD’s service
pursuant to Sections 5(a) or 5(b) of the SMD Agreement or (ii) the commencement
of such SMD’s Garden Leave Period pursuant to Section 5(d) of the SMD Agreement,
solicit, employ, engage or retain, or assist any other individual, person, firm
or other entity in soliciting, employing, engaging or retaining, (a) any
employee or (with respect to soliciting only) other agent of Blackstone,
including without limitation any former employee or (with respect to soliciting
only) other agent, in each case, of Blackstone who ceased working for Blackstone
within the twelve-month period immediately preceding or following the date on
which such SMD’s service with Blackstone terminated, or (b) any consultant or
senior adviser that such SMD knows or should know is under contract with
Blackstone; provided that SMD shall not associate with JAS in any manner that
involves the raising of third party capital (including, for the avoidance of
doubt, engaging in preparatory activities with respect to the raising of third
party capital) on or prior to the later of (x) June 30, 2020 and (y) the date
that is six months following the termination of SMD’s service with Blackstone
(other than as expressly set forth in the parenthetical proviso of Section I.A
hereof), although SMD may serve as a reference for JAS or invest on the same
terms as other similarly situated investors in funds and other opportunities
sponsored by JAS. For purposes of this Section I.C., “solicit” means to have any
direct or indirect communication of any kind whatsoever, regardless of by whom
initiated, inviting, advising, encouraging or requesting any person or entity,
in any manner, to terminate their employment or business relationship with
Blackstone, or recommending or suggesting (including by identifying a person or
entity to a third party) that a third party take any of the foregoing actions.

D. Retention Conditions. Notwithstanding the foregoing, if the Retention
Conditions shall have been satisfied by SMD, then the provisions of Section I.A
and I.B shall expire on the date that is 90 days following SMD’s Early
Retirement Date. Notwithstanding the foregoing, and for the avoidance of doubt,
the provisions of Section I.C shall not expire earlier as a result of the
Retention Conditions. The terms “Retention Conditions” and “Early Retirement
Date” are defined in the Amended and Restated Deferred Holding Unit Agreement,
dated February 24, 2015 and amended as of the date hereof, between The
Blackstone Group L.P. and SMD.

 

II.

Confidentiality

A. Each SMD expressly agrees, at all times, during and subsequent to such SMD’s
service with Blackstone, to maintain the confidentiality of, and not to disclose
to or discuss with, any person any Confidential Information (as hereinafter
defined), except (i) to the extent reasonably necessary or appropriate to
perform such SMD’s duties and responsibilities as an SMD including without
limitation furthering the interests of Blackstone and/or developing new business
for Blackstone (provided that Confidential Information relating to (x) personnel
matters related to any present or former employee, partner or member of
Blackstone (including such SMD himself or herself), including compensation and
investment arrangements, or (y) the

 

3



--------------------------------------------------------------------------------

financial structure, financial position or financial results of any Blackstone
entities, shall not be so used without the prior consent of Blackstone), (ii)
with the prior written consent of Blackstone, or (iii) as otherwise required by
law, regulation or legal process or by any regulatory or self-regulatory
organization having jurisdiction; provided that such SMD agrees that a copy of
the provisions set forth in Section I may be disclosed to such SMD’s prospective
future employers, partners or other service-recipients upon request in
connection with such SMD’s application therefor. Without limiting the generality
of the provisions of this Agreement, SMD agrees that in connection with any
employment, investment management or professional activities in which SMD
engages following termination of SMD’s services with Blackstone, neither the SMD
nor anyone, including without limitation, any firm or investment fund with which
SMD becomes affiliated or which SMD endeavors to establish, nor any other
employee, agent or representative of such firm or fund, may provide to any
investors or prospective investors or any other persons or entities, whether
orally or in writing, any non-public information about Blackstone, any fund or
vehicle sponsored by Blackstone (collectively, a “Blackstone Fund”), any
investments made by any Blackstone Fund or the performance record of any
Blackstone Fund; or non-public information about advisory services provided by
Blackstone; or non-public information about the clients to which such services
were delivered, in each case without the prior written consent of John Finley
(or his successor as Chief Legal Officer of Blackstone or respective designee),
which consent may be withheld in John Finley or his successor’s or designee’s
sole discretion. Notwithstanding the foregoing, Blackstone and SMD agree that
SMD will be entitled to use a biographical description to be agreed between the
parties.

B. For purposes of this Non-Competition Agreement, “Confidential Information”
means information concerning the business, affairs, operations, strategies,
policies, procedures, organizational and personnel matters related to any
present or former employee, partner or member of Blackstone (including each SMD
himself or herself), including compensation and investment arrangements, terms
of agreements, financial structure, financial position, financial results or
other financial affairs, actual or proposed transactions or investments,
investment results, existing or prospective clients or investors, computer
programs or other confidential information related to the business of Blackstone
or to its members, actual or prospective clients or investors (including funds
managed by Affiliates of Blackstone), their respective portfolio companies or
other third parties. Such information may have been or may be provided in
written or electronic form or orally. All of such information, from whatever
source learned or obtained and regardless of Blackstone’s connection to the
information, is referred to herein as “Confidential Information.” Confidential
Information excludes information that has been made generally available to the
public (although it does include any confidential information received by
Blackstone from any clients), but information that when viewed in isolation may
be publicly known or can be accessed by a member of the public will still
constitute Confidential Information for these purposes to the extent such
information has been aggregated or interpreted by Blackstone in such a manner as
to become proprietary to Blackstone. Without limiting the foregoing,
Confidential Information includes any information, whether public or not, which
(1) represents, or is aggregated in such a way as to represent, or purport to
represent, all or any portion of the investment results of, or any other
information about the investment “track record” of, (a) Blackstone, (b) a
business group of Blackstone, (c) one or more funds managed by Blackstone, or
(d) any individual or group of individuals during their time at Blackstone, or
(2) describes an individual’s role in achieving or contributing to any such
investment results.

 

4



--------------------------------------------------------------------------------

C. In addition to the foregoing, SMD agrees not to disclose to, or discuss with,
any person (including any partner or employee of Blackstone) other than Stephen
A. Schwarzman, Jonathan D. Gray, Michael S. Chae, John G. Finley, and Paige
Ross, members of the firm’s financial, tax, accounting and human resources staff
who participate in the preparation or ongoing administration of the SMD
Agreement and other persons designated by SAS or JDG, any information relating
to the contents or subject matter of the SMD Agreement or of any Governing
Agreement that may be furnished to SMD in connection with SMD’s association with
Blackstone, except (a) to the extent necessary to perform SMD’s duties and
responsibilities under the SMD Agreement, (b) to the extent reasonably necessary
or applicable in enforcing SMD’s rights with respect to Blackstone or its
Affiliates, (c) as otherwise required by applicable law, or (d) to SMD’s
counsel, spouse and/or tax, accounting and financial advisors, and (with respect
only to the terms of the restrictions referred to in Section I of this
Non-Competition Agreement) to any prospective future employer upon request in
connection with SMD’s application for employment; provided, that SMD undertakes
that such counsel, spouse, tax, accounting and financial advisors and
prospective future employers will comply with the restrictions set forth in this
Section II.

 

III.

Non-Disparagement

A. Each SMD agrees that, during and at any time after such SMD’s service with
Blackstone, such SMD will not, directly or indirectly, through any agent or
Affiliate, make any disparaging comments or criticisms (whether of a
professional or personal nature) to any individual or other third party
(including without limitation any present or former member, partner or employee
of Blackstone) or entity regarding Blackstone (or the terms of any agreement or
arrangement of any Blackstone entity) or any of their respective Affiliates,
members, partners or employees, or regarding such SMD’s relationship with
Blackstone or the termination of such relationship which, in each case, are
reasonably expected to result in material damage to the business or reputation
of Blackstone or any of its Affiliates, members, partners or employees.

 

IV.

Remedies

A. Injunctive Relief. Each SMD acknowledges and agrees that Blackstone’s remedy
at law for any breach of this Non-Competition Agreement would be inadequate and
that for any breach of this Non-Competition Agreement, Blackstone shall, in
addition to other remedies as may be available to it at law or in equity, or as
provided for in this Non-Competition Agreement, be entitled to an injunction,
restraining order or other equitable relief, without the necessity of posting a
bond, restraining such SMD from committing or continuing to commit any violation
of such covenants. Each SMD agrees that proof shall not be required that
monetary damages for breach of the provisions of this Non-Competition Agreement
would be difficult to calculate and that remedies at law would be inadequate.

 

5



--------------------------------------------------------------------------------

B. Forfeiture.

1. In the event of any breach of this Non-Competition Agreement, the SMD
Agreement or any limited liability company agreement, partnership agreement or
other governing document of Blackstone to which such SMD is a party, or any
termination for Cause (as defined in Section 5 of the SMD Agreement) of such
SMD’s services, (i) such SMD shall no longer be entitled to receive payment of
any amounts that are contingent on continued services as an SMD, member or
partner, as the case may be, of Blackstone (excluding, for the avoidance of
doubt, return of such SMD’s capital contributions), (ii) all of such SMD’s
remaining SMD, member, partner or other interests (including, without
limitation, carried interests, but excluding the securities of Blackstone
Holdings or The Blackstone Group L.P., a Delaware limited partnership) in
Blackstone (whether vested or unvested) shall immediately terminate and be null
and void, (iii) all of the securities of Blackstone Holdings or The Blackstone
Group L.P., a Delaware limited partnership subject to holdback (i.e., deferred
or delayed delivery or prohibitions on transfer) held by or to be received by
such SMD or such SMD’s personal planning vehicle(s) shall be forfeited (except
to the extent such units were both (x) vested and (y) scheduled to be delivered
prior to the applicable breach or termination), (iv) no further such interests
or securities will be awarded to such SMD, and (v) all unrealized gains (by
investment) related to such SMD’s side-by-side investments (but excluding, for
the avoidance of doubt, return of SMD’s capital) will be forfeited.

 

V.

Amendment; Waiver

A. This Non-Competition Agreement may not be modified, other than by a written
agreement executed by each SMD and Blackstone, nor may any provision hereof be
waived other than by a writing executed by Blackstone.

B. The waiver by Blackstone of any particular default by each SMD or any
employee of Blackstone, shall not affect or impair the rights of Blackstone with
respect to any subsequent default of the same or of a different kind by such SMD
or any employee of Blackstone; nor shall any delay or omission by Blackstone to
exercise any right arising from any default by such SMD affect or impair any
rights that Blackstone may have with respect to the same or any future default
by such SMD or any employee of Blackstone.

 

VI.

Governing Law

This Non-Competition Agreement and the rights and duties hereunder shall be
governed by and construed and enforced in accordance with the laws of the State
of New York.

 

VII.

Resolution of Disputes; Submission to Jurisdiction; Waiver of Jury Trial

A. Any and all disputes (including any ancillary claims) arising out of,
relating to or connecting with this Agreement, including the breach, termination
or validity thereof (including the validity, scope and enforceability of this
arbitration provision and/or any claim of discrimination in connection with such
SMD’s tenure as an SMD, partner or member of Blackstone or any aspect of any
relationship between such SMD and Blackstone or any termination of such SMD’s
services as such member or partner or of any aspect of any relationship between
such SMD and Blackstone), shall be finally settled by an arbitration conducted
by a single arbitrator, who shall be a lawyer, in New York in accordance with
the then-existing Rules of Arbitration of the International Chamber of Commerce
(“ICC Rules”). If the parties to the dispute fail to agree on the selection of
an arbitrator within thirty days of the receipt of the request for arbitration,
the International Chamber of Commerce shall make the appointment.

 

6



--------------------------------------------------------------------------------

Notwithstanding the provisions of this Section VII, Blackstone may bring an
action or special proceeding in any court of competent jurisdiction for the
purpose of compelling a party to arbitrate, seeking temporary or preliminary
relief in aid of an arbitration hereunder and/or enforcing an arbitration award
and, for the purposes of this Section VII.A, each SMD (i) expressly consents to
the application of this Section to any such action or proceeding, (ii) agrees
that proof shall not be required that monetary damages for breach of the
provisions of this Non-Competition Agreement would be difficult to calculate and
that remedies at law would be inadequate, and (iii) irrevocably appoints the
Chief Legal Officer of Blackstone as such SMD’s agent for service of process in
connection with any such action or proceeding and agrees that service of process
upon such agent, who shall promptly advise such SMD of any such service of
process, shall be deemed in every respect effective service of process upon such
SMD in any such action or proceeding.

B. Performance under this Agreement shall continue if reasonably possible during
any arbitration proceedings. The place of arbitration shall be in New York City,
New York. The language of the arbitration shall be in English.

C. EACH SMD HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF COURTS LOCATED IN
NEW YORK, NEW YORK FOR THE PURPOSE OF ANY JUDICIAL PROCEEDING BROUGHT IN
ACCORDANCE WITH THE PROVISIONS OF THIS SECTION, OR ANY JUDICIAL PROCEEDING
ANCILLARY TO AN ARBITRATION OR CONTEMPLATED ARBITRATION DESCRIBED IN SECTION
VII.A, OR ANY JUDICIAL PROCEEDING ANCILLARY TO AN ARBITRATION OR CONTEMPLATED
ARBITRATION ARISING OUT OF OR RELATING TO OR CONCERNING THIS NON-COMPETITION
AGREEMENT. Such ancillary judicial proceedings include any suit, action or
proceeding to compel arbitration, to obtain temporary or preliminary judicial
relief in aid of arbitration or to confirm an arbitration award. The parties
acknowledge that the forum designated by this Section has, and will have, a
reasonable relation to this Agreement, and to the parties’ relationship with one
another.

D. Each SMD hereby waives, to the fullest extent permitted by applicable law,
any objection which such SMD now or hereafter may have to personal jurisdiction
or to the laying of venue of any such ancillary suit, action or proceeding
brought in any court referred to in this section and agrees not to plead or
claim the same. Each SMD further waives, to the fullest extent permitted by
applicable law, any right that may exist to a jury trial or to participation as
a member of a class in any proceeding.

E. Each SMD hereby agrees that such SMD shall not, nor shall such SMD allow
anyone acting on such SMD’s behalf to, subpoena or otherwise seek to gain access
to any financial statements or other confidential financial information relating
to Blackstone, or any of its respective members, partners, officers, employees
or agents, except as specifically permitted by the terms of this Non-Competition
Agreement or by the provisions of any limited liability company agreement,
partnership agreement or other governing document of Blackstone to which such
SMD is a party; provided, that in any proceeding referred to in this Section
VII, each SMD shall have the right to use firm financial statements previously
provided to such SMD to the extent expressly provided in Section II of this
Non-Competition Agreement.

 

7



--------------------------------------------------------------------------------

F. EACH SMD HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY SUCH ANCILLARY SUIT, ACTION OR
PROCEEDING BROUGHT IN ANY COURT REFERRED TO IN THIS SECTION.

 

VIII.

Entire Agreement

This Non-Competition Agreement, together with the SMD Agreement, the Acquisition
Agreement by and among Blackstone, the other acquirers named therein, GSO
Capital Partners LP and the GSO Equity Participants named therein, dated
March 3, 2008, the Acquisition Agreement by and among GSO Holdings I L.L.C. and
the GSO Equity Participants named therein, dated December 30, 2011 (the “New
Acquisition Agreement”) and the Performance Earn Out Letter Agreement by and
among GSO Holdings I L.L.C. and the Performance Earn Out Participants named
therein, dated December 30, 2011, contain the entire agreement between the
parties with respect to the subject matter herein and supersede all prior oral
and written agreements between the parties pertaining to such matters.

 

IX.

Severability

A. If any provision of this Non-Competition Agreement shall be held or deemed to
be invalid, illegal or unenforceable in any jurisdiction for any reason, the
invalidity of that provision shall not have the effect of rendering the
provision in question unenforceable in any other jurisdiction or in any other
case or of rendering any other provisions herein unenforceable, but the invalid
provision shall be substituted with a valid provision which most closely
approximates the intent and the economic effect of the invalid provision and
which would be enforceable to the maximum extent permitted in such jurisdiction
or in such case.

 

8



--------------------------------------------------------------------------------

WHEREOF, the parties hereto have duly executed this SMD Non-Competition and
Non-Solicitation Agreement as of the date first above written.

 

BLACKSTONE HOLDINGS I L.P.   By:   Blackstone Holdings I/II GP Inc., its general
partner     By:  

/s/ Stephen A. Schwarzman

      Name: Stephen A. Schwarzman       Title: Chairman and Chief Executive
Officer BLACKSTONE HOLDINGS II L.P.   By: Blackstone Holdings I/II GP Inc., its
general partner     By:  

/s/ Stephen A. Schwarzman

      Name: Stephen A. Schwarzman       Title: Chairman and Chief Executive
Officer BLACKSTONE HOLDINGS III L.P.   By: Blackstone Holdings III GP L.P., its
general partner       By:   Blackstone Holdings III GP Management L.L.C., its
general partner     By:  

/s/ Stephen A. Schwarzman

      Name: Stephen A. Schwarzman       Title: Chairman and Chief Executive
Officer BLACKSTONE HOLDINGS IV L.P.   By: Blackstone Holdings IV GP L.P., its
general partner  

By: Blackstone Holdings IV GP Management (Delaware) L.P., its general partner

      

By: Blackstone Holdings IV GP Management L.L.C., its general partner

        By:  

/s/ Stephen A. Schwarzman

      Name: Stephen A. Schwarzman       Title: Chairman and Chief Executive
Officer

[Signature Page to SMD Non-Competition and Non-Solicitation Agreement]



--------------------------------------------------------------------------------

Agreed and accepted as of the date first above written:

 

By:  

/s/ Bennett J. Goodman

          (Please sign above) Print Name: Bennett J. Goodman